Citation Nr: 0942001	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-18 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2007, a statement of the 
case was issued in May 2008, and a substantive appeal was 
received in June 2008.  The Veteran testified at a Board 
hearing in September 2008; the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor 
contact [the United States Armed Services Center for the 
Research of Unit Records]."  

The Veteran had active service from May 1968 to May 1971, and 
served in Korea from September 27, 1968 to October 24, 1969.  
His DD Form 214 reflects that his MOS was 'Whl Veh Mech.'  At 
the Board hearing, the Veteran testified that in addition to 
being a wheel vehicle mechanic, he also served as a driver 
for officers.  He testified that in December 1968, he drove 
Sergeant Major R.C. to Oson Air Force Base in Korea, and the 
Sergeant Major stepped out of the vehicle and walked into the 
tail rotor of a running Kiwi helicopter resulting in his 
death.  (See Transcript at 4.)  The RO should take 
appropriate action to have the U.S. Army and Joint Service 
Records Research Center (JSRRC) attempt to verify whether a 
Sergeant Major R.C. died while serving in Korea in December 
1968, and any details relating to his death.  

If the Veteran's claimed in-service stressor is corroborated, 
then the Veteran should be afforded a VA examination to 
assess the nature and etiology of his claimed PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claims file 
thoroughly, specifically the September 
2008 Board hearing transcript, and 
prepare a summary of the Veteran's 
claimed in-service stressor related to 
the death of Sergeant Major R.C. in 
December 1968 at Oson Air Force Base in 
Korea.  This summary of stressors, with 
specific details regarding the Veteran's 
alleged in-service stressors, and all 
associated documents (such as the 
Veteran's service personnel records), 
should be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC).  
JSRRC should be requested to attempt 
corroboration of the Veteran's claimed 
in-service stressor.

2.  Thereafter, if, and only if, an 
alleged in-service stressor is 
verified, schedule the Veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether PTSD found 
present is related to service.  
Appropriate psychological testing 
should be accomplished if deemed 
helpful.  The claims folder must be 
made available to the examiner for 
review.  The examiner should provide an 
opinion as to whether the Veteran's 
symptomatology meets the criteria for a 
diagnosis of PTSD.  The stressor 
supporting the diagnosis must be 
identified by the examiner. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


